 

 

 

 

 

ESS" Gase 1:21-0v-00970-VSB_ Document 16 Filed 02/05/91 Page tof

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: February 4, 2021
FOR THE SOUTHERN DISTRICT OF NEW YORK Index # 1:24-cv-00970-VSb

 

Armando Francisco Flores., et al Individually and On Behalf of Others Similarly Situated Plaintiff

against

Chowbus, Inc d/b/a Chowbus., et af Defendant

 

STATE OF NEW YORK

COUNTY OF ALBANY SS.:

James Perone , being duly sworn, deposes and says: deponent is over

 

the age of eighteen (18) years; that on February 5, 2021 ,at 11:00AM _, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action, Complaint Collective Action Under 29 U.S.C §216(b), and Demand By Employee to inspact Share Records

and Minutes Pursuant to Section 624 of The New York State Business Corporation Law on

Chowbus, Inc. , the

 

Defendant in this action, by delivering to and leaving with Amy Lesch ;

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 89 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person

so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such service on-behral of said defendant

a

Description of KQ.. Approx. Age: 46 -— Approx. Wt: 195 Approx, Ht 5g"
if: White i : : Other:

   
  

Color of skirt: Hair color: Lt. Brown” Sex: Female

 

 

Sworn to before me on this

 

 

On

a SCOTT SCHUSTER
on NOTARY PUBLIC, STATE OF NEW YORK James Perone
NO. 01SC6208536
QUALIFIED IN ALBANY COUNTY Attny’s File No.

COMMISSION EXPIRES JULY 28, 2022
Invoice-Work Order # $1853506

Servico. iInc.. P.O. Box 871. ALBANY. NY 12201
